 In the Matter Of WE, STCLOx DIVISION, GENERAL TIME CORPORATION,EMPLOYERandLODGE No. 1629, INTERNATIONAL ASSOCIATION OFMACHINISTS, PETITIONERCases Nos. 13-RC-696 through 13-RC-699.-Decided December 6,194DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a hearing in these consolidatedmatters 1 was held before Morris Slavney, hearing officer.The hear-ing officer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Purusant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The appropriate units :The Petitioner seeks separate units of carpenters, maintenance elec-tricians, and pipe fitters 2 on a craft basis.The Employer opposes theunits requested, contending in substance that these employees are notjourneymen as they are generally recruited from among the productionworkers and the Employer maintains no formal apprenticeship pro-gram for them; that they are subject to the same conditions of employ-'By order of the Regional Director issued May 24, 1949,Cases Nos.13-RC-696, 13-RC-697, 13-RC-698,and 13-RC-699 were consolidated.2The Petitioner originally also sought a unit of maintenance millwrights,machinists,welders, and tinners(Case No. 13-RC-697).However,at the hearing,the Petitionerrequested permission to withdraw its petition in that case.Neither the Employer nor theIntervenor objected to the Petitioner's request.Accordingly,permission to withdraw thepetition in Case No.13-RC-697 is hereby granted.87 NLRB No. 39.406 WESTCLOX DIVISION407ment as the other production and maintenance employees ; and thatbecause of the nature of the Employer's operations, they constantlymingle and work with the other employees in the plant. The Inter-enor 3 also opposes the units requested.The Employer is engaged in the manufacture of timing devices andinstruments, clocks, and watches, and operates a plant at Peru, Illi-nois, where it employs approximately 3,900 employees, of which 3,300are production and maintenance employees. The 3 units sought in thisproceeding are in the maintenance division.There are 2 carpenters,13 electricians, and 6 pipe fitters.In February 1943, after Board-conducted elections, the Intervenorwas certified as collective bargaining representative of a unit of theEmployer's production and maintenance employees, and the Peti-tioner was certified as collective bargaining representative of a unitof the Employer's toolroom employees 4 Since March 1943, the Em-ployer has had collective bargaining agreements with the Intervenorfor the production and maintenance unit and with the Petitioner forthe toolroom unit.The two carpenters work in the carpenters' shop, located in thenorth end of the maintenance building. Their work consists of build-ing cabinets, benches, furniture, platforms, trays, making simplewooden patterns, splicing endless belts, and repairs.One of the twocarpenters has been doing carpentry work for the Employer for morethan 30 years; he acts as leadman 5 directly responsible to the plantengineer who is in charge of the maintenance division as a whole. Theother carpenter has been doing carpentry work for 4 years. They owntheir own carpentry tools.Although the Employer also has construc-tion workers who occasionally, in the absence of carpenters, do someof the minor work of the carpenters, the construction workers gen-erally do unskilled work clearly distinguishable from the skilled workof the carpenters.The maintenance electricians work under their own supervisor whosupervises no other employees.They are headquartered in a separateroom in one of the buildings and spend about 70 percent of their timeperforming their duties in the various production departments. Theirjob classification is subdivided into three grades.Class A electriciansinstall and service electronic control equipment, potentiometer instru-ments, electric furnaces and heating equipment, and dust collector3The hearing officer granted the motion of District 50, United Mine Workers of America,.to intervene on the basis of an existing collective bargaining agreement covering the pro-duction and maintenance employees.'Westclox Division,General Time Instruments Corporation,47 NLRB 418.He is not a supervisor ; he merely transmits to the other carpenter the work ordersgiven him by the plant engineer. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDunits.The Class B electricians install and service motors and alliedequipment, such as power lines, control instruments, and switches.The Class C electricians assist the Class B electricians and also performminor installation jobs.The electricians are recruited from among the.production workers; they first serve under some of the more experi-enced employees.Some have also taken courses in electronics andrelated subjects.The maintenance electricians own their own tools,which are common to the electricians' trade, perform no productionwork, and are not interchangeable with production employees.Noother employees in the plant perform the work of the electricians..The pipe fitters work under the separate supervision of a supervisorwho is a registered journeyman pipe fitter.They are classified asClass A, B, and C, depending on their degree of skill. Thus, the pipefitter who testified at the hearing, a journeyman pipe fitter with 11years' service with the Employer in the performance of this work, isclassified as Class A.Their work consists of the installation, repair,and maintenance of all pipes and fixtures used for supplying heat,water, gas, and air equipment used in the operation of the plant. Theyengage in no production or new construction work, and are not inter-changed with any of the production employees. They use their owntools which are common to the pipe-fitting trade, and have their ownheadquarters.On the basis of the record, we are satisfied that all of the employeesinvolved in this proceeding possess and exercise in substantial degreethe skills traditionally associated with their respective crafts.6Al-though the Employer maintains no formal apprenticeship program,the record shows that the employees involved herein nevertheless re-ceive the necessary training equipping them for the performance oftheir respective duties.7Nor do we find any merit in the Employer'scontention that the proposed units are inappropriate because of allegedmingling and working with production workers. It does not appearthat the functions of these employees are so intimately related withthose of the production workers as to preclude the severance or separa-tion of craft'groups.Although these employees are on occasion in-structed by production department supervisors as towhereto do cer-tain maintenance work, they are at all times under separate supervisionand take their orders and instructions directly from their own super-visors.s0Reynolds Metals Company,85 NLRB 110 (as to maintenance electricians) ;GeneralAniline & Film Corporation, Ansco Division,85 NLRB 547 (as to pipe fitters) ;AnacondaWire cG CableCo.,81 NLRB 1235(as to carpenters).7General Aniline&Film Corporation,Ansco Division,supra;see alsoDayton SteelFundry Company,85 NLRB 1499.8SeeGeneral Electric Company,86NLRB 327. WESTCLOX DIVISION409Under the circumstances, we believe that these employees should begiven an opportunity to demonstrate in a Board election whether theydesire representation on a separate basis or as part of the productionand maintenance unit.Accordingly, we shall make no final unit deter-mination at the present time, but shall direct separate elections amongthe following groups of employees, excluding supervisors, at the Em-ployer's Peru, Illinois, plant :(a)All carpenters.(b)All Class A, B, and C maintenance electricians.(c)All Class A, B, and C pipe fitters.If a majority of employees in each of the voting groups select thePetitioner, they will be taken to have indicated their desire to consti-tute a separate appropriate unit.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, elections bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in thevoting groups described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Elections, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the elections, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether ornot they desire to be represented, for purposes of collective bargaining,by Lodge No. 1629, International Association of Machinists.99Having failed to achieve compliance, or to initiate steps for compliance with the filingrequirements of Section 9 (f), (g), and (h) of the Act, the Intervenor, District 50, UnitedMine Workers of America, will not be accorded a place on the ballot.